Citation Nr: 1011926	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for pneumothorax, 
claimed as collapsed lung.

5.  Entitlement to service connection for a right hand and 
finger disability to include trick finger and tendonitis.

6.  Entitlement to service connection for a right foot 
disability to include metatarsalgia, status post surgery.

7.  Entitlement to service connection for bilateral pes 
planus.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1959 to June 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2005 and June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The issues of entitlement to service connection for 
pneumothorax, claimed as a collapsed lung, a disability of 
the right hand, a disability of the right foot and bilateral 
pes planus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not manifest in 
service or within one year of separation.  Hearing loss 
disability is not attributable to service.

2.  Tinnitus was not manifest during service and is not 
attributable to service.

3.  The appellant did not participate in a radiation risk 
activity.

4.  The appellant is not a radiation-exposed veteran.

5.  There is no radiation dosimetry data.

6.  Prostate cancer was not manifest in service, nor was 
prostate cancer shown within one year after discharge, and 
prostate cancer is unrelated to service, including the 
claimed exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2009).

3.  Prostate cancer was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied by pre 
initial RO decision letters of July 2004 and May 2005 and by 
way of a letter of April 2007 sent to the Veteran after the 
initial RO adjudication.  These letters fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
readjudicated with the issuance of a statement of the case in 
February 2008.  Consequently, the Board finds that any timing 
deficiency has been appropriately cured and that such 
deficiency did not affect the essential fairness of the 
adjudication.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as well as VA outpatient treatment records.  Furthermore, 
with regard to the issues of hearing loss disability and 
tinnitus, the Veteran was afforded VA examinations in April 
and May 2007 in which the examiner, a specialist, was 
provided relevant treatment records from the claim file for 
review, took down the Veteran's history, conducted diagnostic 
testing, and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

The Board notes that no VA examination has been conducted 
with regards to prostate cancer.  However, under the facts of 
this case, the Board has no duty to provide a VA examination 
or obtain a medical opinion regarding the issue of 
entitlement to service connection for prostate cancer.  There 
is no competent evidence of a disease in service or a nexus 
to service.  The Board has carefully considered the Court's 
language in Mclendon that the threshold for showing this 
association is a low one.  However, there is a threshold.  


After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  Moreover, lay statements submitted in 
support of the claim are also of record.  The Board has 
carefully considered such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board notes that private treatment records were requested 
from the Methodist Medical Center.  In a response received in 
June 2005, the Methodist Medical Center replied that there 
were no records available as they only keep records for 25 
years.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

An induction examination of November 1959 shows the 
appellant's ears were normal.  The hearing examination was 
reported as 15/15 bilaterally on whisper test.  

A reenlistment physical of June 1960 shows that the 
appellant's ears were noted to be normal.  

Audiometric testing revealed:

 
 
 
HERTZ
 
 
 
 
500
1000
2000
3000
4000
6000
RIGHT
5
5
5
X
5
X
LEFT
5
5
5
X
10
X

Service treatment records of November 1960 note that the 
appellant was issued ear plugs.  

A separation physical of April 1963 shows that the 
appellant's ears were normal.  Audiometric testing revealed 
puretone thresholds as follows:

 
 
 
HERTZ
 
 
 
 
500
1000
2000
3000
4000
6000
RIGHT
10
10
0
X
10
X
LEFT
10
10
5
X
10
X

The accompanying Report of Medical History of April 1963 
shows that the appellant had an ear infection in 1954 with no 
complications or recurrences.  

Post-service VA outpatient treatment records of October 1999 
note a diagnosis of questionable prostate nodule.  Records of 
June 2001 note a diagnosis of adenocarcinoma of the prostate.  
Examination showed a prostate of normal size with equivocally 
increased firmness laterally on the right side but no frank 
nodularity.  Records of August 2001 show a diagnosis of 
adenocarcinoma of the prostate.  The appellant underwent a 
radical retropubic prostatectomy (RRP).  

Outpatient records of February 2003 show that the appellant 
had no evident recurrent prostate cancer.  He was diagnosed 
with prostate cancer post RRP.  In April 2004 the same 
diagnosis was noted with a stable PSA.  

In a September 2005 statement the appellant argues that his 
hearing loss and tinnitus were due to acoustic trauma while 
working as an artilleryman for four years.  He also argued 
that his prostate cancer was due to exposure to nuclear 
weapons.  He stated that he was exposed to atomic warheads 
while on guard duty at least once a week.   

A VA audiogram of April 2007 notes puretone thresholds as 
follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
20
30
40
60
55
LEFT
20
25
45
60
85

Average puretone thresholds was 46 bilaterally.  Speech 
recognition testing showed speech discrimination of 96 
percent bilaterally.  The audiologist opined that due to 
extensive occupational noise and hearing within normal limits 
on discharge, it is less likely as not that present hearing 
loss is due to military noise.  The same was true for his 
tinnitus.  He noted the appellant had over 21 years working 
in mining with annual hearing testing.  Only right tinnitus 
was reported.  The examiner noted that the tinnitus was 
constant and had existed for a number of years.  

An ear disease VA examination report of May 2007 notes the 
appellant had an abnormal evaluation by an audiologist with 
abnormal tympanograms and evidence of conductive hearing 
loss.  The examiner noted that the claim file was not 
available for review but that selected service medical 
records were available and an additional review of the claim 
file would not be beneficial.  The examiner reviewed the 
audiological exam results of April 2007.  The examiner noted 
that the appellant was an artilleryman while in service but 
was never in combat.  He was exposed to training noise and 
artillery training noise.  He noted the appellant denied any 
specific problems with his ears while he was in service and 
did not recall that the noise affected his ears.  The 
examiner noted the hearing test results for the induction, 
re-enlistment and separation examinations.  The examiner 
noted that the appellant worked in mills for about eight 
years following service and then worked at a mine for 21 
years.  He then worked as a security guard for a year without 
any noise exposure.  It was noted he had slow progressive 
hearing loss which was documented on his examinations through 
work.  He did not seek any medical attention and the hearing 
loss occurred despite the use of hearing protectors while on 
the job.  The appellant reported he was aware of his hearing 
loss since he worked at the mine in about the late 1960s and 
has had a slow progressive hearing loss since then.  He 
further reported a chronic ringing in his ears which he could 
not remember when it started but which he has had for as long 
as he can remember.  He stated he has never worn hearing 
aids.  

The examiner noted that the audiogram of April 2007 shows a 
bilateral high frequency sensory neural hearing loss.  The 
examiner noted that the audiogram showed there was a small 
conductive component.  On physical examination there were no 
abnormalities of either the external ear or the ear canal.  
The tympanic membranes were intact but appeared to be 
minimally retracted.  There was no evidence of middle ear 
fluid, perforation or infection.  There was no evidence of 
active ear disease.  The Rinne test was positive bilaterally.  
The Weber test did not lateralize.  The diagnoses were 
bilateral sensory neural hearing loss, right ear chronic 
tinnitus, possible small conductive component to the hearing 
loss bilaterally; and, Eustachian tube dysfunction.

The examiner opined that it is more likely than not that he 
did not sustain any significant hearing loss due to noise 
exposure during service.  He reasoned that his audiogram was 
normal upon separation.  The current tympanogram showed 
negative pressure which would indicate mild Eustachian tube 
dysfunction.  Therefore, he opined that it was more likely 
than not that this is not related to the time he was in 
service.  He had no history of problems with his ears while 
he was in the service.  With regard to the conductive 
component, the examiner noted that if the conductive 
component was indeed present, it is possible that he might 
have otosclerosis which can produce conductive as well as 
sensory neural hearing loss and which tends to be on a 
hereditary basis.  The examiner noted that there is no family 
history of hearing loss and that this was mere speculation on 
his part.  He concluded that it was more likely than not, 
whether he has conductive and/or sensory neural hearing loss, 
it is not related to the time he was in the service, as his 
discharge audiogram showed normal hearing in both ears.  

Legal Criteria and Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009).  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection.  Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In regard to the issues of bilateral hearing loss disability 
and tinnitus, the appellant has stated that the claimed 
disabilities are the result of noise exposure during service.  
Specifically, through statements, the appellant has argued 
that he was exposed to noise while in service while working 
as an artilleryman which caused his current bilateral hearing 
loss disability and tinnitus.  Service personnel records on 
file show that the appellant was a cannoneer in service.  
Therefore, noise exposure is conceded.  However, the Board 
notes that the Veteran has not alleged that his bilateral 
hearing loss disability and tinnitus were incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

Hearing Loss Disability

Service treatment records show that at separation the 
appellant's ears and ear drums were normal and whisper voice 
and spoken voice were both 15/15.  This does not, however, in 
itself preclude a grant of service connection for bilateral 
hearing loss disability.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that currently diagnosed bilateral hearing loss disability is 
related to active service, for the reasons discussed below.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the appellant is competent to give evidence about 
what he experienced.  See Layno, supra.  Moreover, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the appellant has established a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385.  The appellant's April 
2007 VA examination show that the appellant's auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater 
bilaterally and more than one frequency is above 40 decibels.  
Moreover, the appellant is competent to report tinnitus and 
he has done so.  At the April 2007 VA examination he reported 
tinnitus in his right ear.  Therefore, he has also introduced 
competent evidence of tinnitus.  The defect in his claim, 
however, is a lack of probative evidence of a nexus to his 
service.  Significantly, the April 2007 and May 2007 VA 
examiners specifically stated that it is less likely than not 
that the hearing loss and tinnitus are a result of military 
noise exposure while in service.  The examiners noted that 
his separation examination showed normal hearing and that 
there were no reported ear problems in service.  They further 
noted that the appellant was exposed to occupational noise 
post-service and showed a slow progressive hearing loss.  
Therefore, both examiners concluded that it is less likely 
than not that the hearing loss is related to military noise 
exposure.  Significantly also, the examination reported noted 
that the appellant himself reported he first noticed hearing 
loss in the late 1960s which was after separation from 
service.  He reported that he noticed this hearing loss while 
working in the mines and that he noticed a slow progression 
of the hearing loss.  The appellant separated from service in 
1963, therefore, the appellant's reports of onset of hearing 
loss are after the first year post service. Furthermore, the 
examination report notes that the appellant denied any ear 
problems while in service.  

To whatever extent the appellant may now be claiming 
chronicity and/or continuity of symptomatology since service 
his allegations are less reliable than the normal separation 
examination, the denial of hearing loss at separation and his 
own statements during the VA examination that he did not have 
any ear problems while in service and that he first noticed 
hearing loss in the late 1960s.  The Board is not holding 
that corroboration is required.  Rather, we find his 
assertions to be less credible than the normal 
contemporaneous records.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).

The Board further notes that the examiners noted that there 
was probably a conductive factor to the appellant's hearing 
loss disability.  However, there is no competent evidence 
which relates this conductive factor to service.  
Furthermore, the May 2007 examiner noted that he had negative 
pressure as noted in the tympanograms and that this may 
indicate mild Eustachian tube dysfunction.  However, the 
examiner opined that this was more likely than not not 
related to service.  He reasoned that there was no history of 
problems with his ears while in service.  This opinion stands 
uncontradicted by any other opinion of record.  

At this time, there is credible lay evidence of noise 
exposure during service.  However, there is no lay or medical 
evidence of healing loss during service and in-service 
audiometric testing was normal.  Although he reports that his 
post service disability is due to service, we conclude that 
the medical professional opinions are far more probative as 
to etiology than the Veteran's lay opinion.  Here, where 
there is a post-service onset of healing loss disability, we 
find that the issue of etiology is beyond this Veteran's 
competence.  

The Board finds that a preponderance of the evidence is 
against the claim for service connection for hearing loss 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and the claim for service connection for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); See also, generally, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Tinnitus

The appellant is seeking service connection for tinnitus, 
which he believes developed as a consequence of service.  
However, after careful review of the record, the Board finds 
that the preponderance of the evidence is against granting 
service connection for tinnitus.

The Board observes that the appellant does not claim and the 
record does not show that he engaged in combat with the 
enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154 (b) 
(West 2002) are not applicable.

In regard to the reported tinnitus, a review of the evidence 
shows that service connection for tinnitus is not warranted.  
The Board accepts that the appellant was exposed to noise in-
service and has a current diagnosis tinnitus.  However, the 
service treatment records are negative for any complaints and 
findings of tinnitus, and the April 2007 and May 2007 VA 
examiners stated that it is less likely than not that the 
tinnitus is a result of noise exposure while in service.  

The Board recognizes that the appellant states that he has 
tinnitus which is due to noise exposure in service.  See 
Layno, supra.  However, the Board finds the opinion of the VA 
examiners to be more probative than the appellant's lay 
opinion and consistent with the record.  The examiner 
reviewed the claims file and noted that there was no 
reference to tinnitus in the service treatment records.  
Additionally, the Board notes that the first reference to 
tinnitus in any medical records is during the VA examination 
of April 2007, more than 44 years after separation.

To the extent that the appellant has implied that he has had 
tinnitus since service, the Board finds such report to be 
unreliable.  As noted above, he did not report any tinnitus 
in service or at the time of his discharge from service.  The 
Court has established that symptoms, not treatment, are the 
essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  It is noteworthy that, when 
seen in April 2007, the appellant reported having tinnitus 
for years however, he did not report an in-service onset.  In 
this case, there is a phenomenal gap in evidence of 
complaints, treatment or any indicia of disability.  
Furthermore, when examined for separation, the Veteran was 
provided an opportunity to report a medical history; although 
he reported some history, he did not report a history of 
tinnitus.  His silence, when otherwise affirmatively 
speaking, constitutes negative evidence.  Therefore, the 
Board finds that the evidence presented by the appellant, 
which attempts to establish continuity since discharge, is 
inconsistent and contradicted by the contemporaneous evidence 
of record.  The appellant's assertions of continuity are not 
credible.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 
McCormick v. Gober, 14 Vet. App. 39 (2000).

Prostate Cancer

The appellant is seeking service connection for prostate 
cancer.  He argues that he was exposed to radiation from 
nuclear weapons while in service and that this exposure 
caused his prostate cancer.  After a careful review of the 
evidence of record, the Board finds that the evidence is 
against the appellant's claim.

A "radiation exposed veteran" is one who while serving on 
active duty or on active duty for training or inactive duty 
for training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States Forces during the period 
beginning on August 6, 1945, and ending July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki during the period beginning 
on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 
3.309.

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myelomas; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchial alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2) 
(2008).

38 C.F.R. § 3.311 provides instruction in the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311 "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation including 
those enumerated under the regulation, including prostate 
cancer, and "any other cancer."  38 C.F.R. § 
3.311(b)(2)(xxiv).

The United States Court of Appeals for the Federal Circuit 
has held that when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for any given 
disability, the claim must nonetheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 
(Fed. Cir. 1994).  Thus, the Board must not only determine 
whether the Veteran has a disability that is recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability is 
otherwise the result of active service.


The appellant maintains that his prostate cancer is due to 
exposure to ionizing radiation.  However, the Board notes 
that the claimed disability is not subject to the presumptive 
provisions of 38 C.F.R. § 3.309(d).  Specifically, the Board 
notes that the appellant was not involved in a "radiation-
risk activity" as defined by 38 C.F.R. § 3.309(d).  There is 
no evidence in the record that the appellant participated in 
tests involving the atmospheric detonation of nuclear devices 
or that he served in Hiroshima or Nagasaki, Japan beginning 
on August 6, 1945, and ending on July 1, 1946.  In fact, his 
period of service occurred after that period; he served on 
active duty from 1959 through 1963.  Moreover, the appellant 
has not provided any evidence which would tend to show that 
he was exposed to radiation.  

Moreover, exposure to radiation in service is also a 
prerequisite to a successful claim pursuant to 38 C.F.R. § 
3.311(b).  There is no evidence that the appellant was 
exposed to radiation in service.  Service records do not show 
any exposure to radiation while in service.  The record 
establishes that the appellant was not exposed to radiation.  
See 38 C.F.R. § 3.311.  Indeed, a January 2008 response to a 
request for information for a Form DD 1141/Records of 
Exposure to Radiation, states that the document or 
information requested is not a matter of record.  We also 
note that the appellant has not provided an alternative dose.  
He has not laid a factual foundation for establishing that he 
was exposed to any radiation.  His own statements are vague, 
imprecise and do not establish actual exposure.  As the 
appellant has failed to meet the threshold elements of 38 
C.F.R. § 3.311(b), further development is not warranted.

The competent evidence does not demonstrate that the 
appellant's prostate cancer is due to service.  There is no 
evidence of prostate cancer during service and his prostate 
was normal when examined in April 1963.  There is no proof of 
the disability within one year of separation.  Moreover, 
there is no competent evidence that prostate cancer was 
otherwise incurred during the appellant's active service.  
Indeed, the first report of prostate cancer is not until 2001 
which is more than 38 years after separation form service.  
Even if we were to assume that the prostate nodule identified 
in 1999 was indicative of cancer, such finding remains 
decades post service.  Therefore, the evidence demonstrates a 
remote, post-service onset of this claimed disability.  
Finally, there is no evidence establishing a nexus between 
his prostate cancer and service.

The appellant clearly relates his post-service prostate 
cancer to his military service. The Board does not doubt that 
the appellant sincerely believes his cancer may be related to 
his exposure to ionizing radiation; however, there is no 
indication the appellant has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  We recognize that lay statements may be competent 
to support a claim as to lay-observable events or lay-
observable disability or symptoms, however, the determination 
as to causation and nexus in this case requires 
sophisticated, professional opinion evidence and, as noted 
above, there is no such medical opinion of record.  See 
Jandreau, supra; Buchanan, supra.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for prostate cancer.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
appellant the benefit of the doubt does not apply. 38 
U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also 38 C.F.R. § 3.102 (2009).


ORDER

Service connection for bilateral hearing loss disability is 
denied.  Service connection for tinnitus is denied.

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is denied.


REMAND

The appellant seeks service connection for pneumothorax, a 
disability of the right hand, a disability of the right foot 
and for pes planus.  

An induction examination of November 1959 notes the 
appellant's upper extremities, feet and identifying body 
marks, scars and tattoos as abnormal.  His chest and lungs 
were noted as normal.  Specifically it notes a 3 inch well 
healed firm scar in the right hand and a 3.5 inch palmar scar 
of the right hand.  The examination also noted severe loss of 
flexion and extension of the distal I.P. joint of the third 
finger of the right hand.  While the feet were noted to be 
abnormal, an examination of the right foot revealed no 
objective findings.  Third degree bilateral pes planus was 
noted.  Chest x-rays were negative.

Service treatment records of December 1959 show the appellant 
sought treatment for complaints of chest pain, sore throat 
and cough.  

Service treatment records of March 1960 note the appellant 
had a trick finger from an old tendon injury to the right 
hand.  It was noted he now had stenosis tendonitis.  He was 
referred to orthopedics for evaluation.  

An orthopedic evaluation of April 1960 noted the appellant 
had a tendon repair of the third finger of the right hand at 
age 6.  It was noted the finger locks about 45 degrees in PIP 
and DIP joints.  It was noted no prescription was necessary.  

Records dated later in April 1960 note the appellant sought 
treatment for pain in the right side with pain on breathing.  
He was diagnosed with pleurodynia.  His chest was clear.  

Service treatment records of January 1960 show the appellant 
complained of pain in his right foot.  A history of an 
operation to remove a plantar wart in May 1959 which was 
aggravated by pes planus in the third degree was noted.  He 
was referred to the orthopedic clinic for arch supports.  An 
orthopedic consult note dated that same month notes that 
appellant was diagnosed with strain of the plantar fascia on 
the right foot and was given a felt pad for the foot.  

Records of March 1960 note that the appellant was diagnosed 
with metatarsalgia of the right foot.  It was noted he had 
anesthesia in the long arch due to post-surgical trauma.  
Records dated that same month show that the appellant had a 
trick finger from an old injury to the tendon of the right 
hand.  It was noted he seemed to have tendonitis.  

Service treatment records of April 1960 show the appellant 
incurred a laceration of the right hand.  The laceration was 
1 cm long and was sutured.  Records dated that same month 
show that the appellant complained of chest pain.  It was 
noted he had pleurodynia and his chest was clear.  In May 
1960 the appellant was treated for continued pain in his 
right foot after a surgery done the previous year.  He was 
given a 1/4 inch long felt padding.  In July 1960 the appellant 
had flat feet and had loss of flexion and extension of the 
third finger of the right hand.  It was noted that the 
conditions were considered permanent.  

A reenlistment physical of June 1960 noted the appellant's 
upper extremities and feet as normal.  It noted a 3 inch 
traumatic scar of the palm of the right hand and a five and a 
half inch traumatic scar of the right foot.  

The accompanying Report of Medical History of June 1960 noted 
that the appellant reported whooping cough and ear trouble as 
a child.  He noted pain in the chest and foot trouble.  The 
examiner noted that the appellant had two days of chest pain 
in April 1960 and was diagnosed with pleurodynia at the time.  
He had had no trouble since.  It was also noted that the 
right middle finger was stiff since a childhood injury; and, 
there was occasional soreness from a plantar wart on the 
right foot.  

Records of July 1960 notes the appellant had a previous 
profile of U-2 and L-2 which had remained the same.  The 
conditions noted were flat feet and loss of flexion and 
extension of the third finger of the right hand.  It was 
noted the conditions were considered to be permanent.  
Records of November 1960 show the appellant had a chest cold.

Records of March 1961 note that the appellant hurt the third 
finger of his right hand when he hit it against a track.  

Records of April 1961 show that the appellant was treated 
after twisting his foot when he fell off a trailer.  He was 
prescribed heat treatment.  In November 1961 he was noted to 
have a laceration of the right palm.  In December 1961 the 
appellant was treated for his pes planus.  It was noted he 
had pes planus II.  He was given orthotics for arch support.  
In December 1961 the appellant had a laceration of the right 
palm.

Records of January 1962 note moderate pes planus with 
discomfort in the arches of both feet.  He was given stock 
arch supports.  

Service treatment records of April 1963 note the appellant 
complained that his chest and side were giving him trouble.  
He was diagnosed with spontaneous pneumothorax.  Records show 
he was admitted for the day at the hospital.  Later that same 
month records show that the appellant was seen for continued 
complaints of pain between the shoulder blades and below the 
right scapula.  He denied difficulty in breathing such as 
pain but reported being short winded.  It was noted the right 
lung was still not completely expanded.  He was released for 
duty with limitations.  It was later noted that x-rays of 
April 11, 1963 showed he still had a 10% residual.  Lungs 
sounded OK.  Later that same month, he reported that the pain 
had cleared up considerably and the lungs sounded OK.  He was 
put on light duty.  A follow-up x-ray of April 22, 1963 
showed that the right lung had re-expanded.  

A separation examination of April 1963 notes that appellant's 
upper extremities, feet and identifying body marks, scars, 
and tattoos, as abnormal.  The appellant's lungs and chest 
were noted as normal.  Specifically, it noted a 3 inch scar 
in the right forearm, a 3 inch scar across the right foot, 
asymptomatic third degree pes planus, and severe loss of 
flexion and extension of the distal I.P. joint of the third 
finger of the right hand.  

The accompanying Report of Medical History of April 1963 
shows that the appellant reported a history of whooping 
cough, ear, nose and throat trouble, bone, joint or other 
deformity, and foot trouble.  The examiner noted that the 
whooping cough was from childhood with no sequelae.  He had a 
deformed right middle finger which occasionally locks due to 
and injury at age 6, and an operation on the right foot at 
age 18 due to a growth on the tendon.  

A second separation physical examination dated in June 1963 
noted the appellant's lungs and chest, upper extremities, and 
feet as normal.  Chest x-rays were negative.  

The accompanying report of medical history dated in June 1963 
noted the appellant had an operation on the right hand at age 
7 and an operation on the right foot at age 18.  The 
appellant reported a history of whooping cough, ear, nose and 
throat trouble, foot trouble, and bone, joint or other 
deformity.  The examiner noted he had a deformed third finger 
of the right hand due to a cut tendon and a growth in the 
right foot which was removed at age 18.  

Post-service chest x-rays of April 2000 note findings of 
minimal chronic obstructive pulmonary disease (COPD).  X-rays 
of January 2003 show hyperinflation of the lungs consistent 
with COPD.  The diagnosis was COPD with slight interstitial 
edema.  No cative infiltration.   

Outpatient treatment records of January 2002 show the 
appellant reported a history of bronchitis almost every year 
with the last being two years before.  He was diagnosed with 
bronchitis which could be bacterial.  Records of July 2002 
show a diagnosis of COPD versus bronchitis.  

An August 2004 lay statement form the appellant's sister 
notes that the appellant suffered a collapsed lung in the 
early 1960s form working in severe cold in Germany.  She 
further stated that the appellant has had problems with his 
lungs since service.  Additional lay statements of August 
2004 state that the appellant had a collapsed lung in 1965 
while residing in Illinois.  They also noted that the 
appellant's first lung collapse was a few years earlier while 
he was in Germany.

In a March 2006 statement, with regard to the issue of 
service connection for a lung disability, the appellant 
stated he has had multiple upper respiratory infections, 
pneumonia and bronchitis due to his pneumothorax and 
residuals thereof.  He stated he lost a job because he had 
pneumonia when he went in for the physical and that he seems 
to get undiagnosed walking pneumonia a lot.  Regarding his 
claim for a disability of the right hand he stated that the 
condition was aggravated by service and that he developed 
tendonitis while in service.  Regarding his feet disability, 
he stated that his flat feet were aggravated by service, and 
that he had surgery in his right foot the year before 
entering service and that he had continued problems with his 
right foot in service to include metatarsalgia.

A VA examination of the feet and hand was conducted in April 
2006.  The examination report notes diagnoses of loss of 
range of motion of proximal interphalangeal articulation of 
long finger, dominant hand, flexor deformity of the distal 
interphalangeal articulation, long finger, dominant right 
had, severe bilateral pes planus, and resolved post surgical 
condition of the right foot tendon.  X-rays showed mild 
arthritic changes of the interphalangeal joints of the right 
hand, and mild degenerative changes at the first 
metatarsophalangeal joints of both feet.  The examiner opined 
that with the extended delay between actual military service 
and the appellant's original claim for service connection, it 
is not possible for this examiner to resolve the question of 
service-connected aggravation or the right hand or bilateral 
feet without resorting to mere speculation.  

A VA respiratory examination was conducted in April 2007.  
After an examination of the appellant, diagnoses of severe 
obstructive defect-emphysemous, hyperinflation and severe 
diffuse defect were entered.  The examiner noted that the 
appellant had a finding of granuloma to the left lung base 
that is possibly scarring form throacotomy for second 
spontaneous pneumothorax after the service.  She opined that 
it is very likely that the history of pneumothoraxes has 
contributed to his current lung disease and possibly to the 
recurrent respiratory infections with which the appellant has 
battled for many years (I cannot state without speculation 
what the baseline manifestations of his residuals of 
pneumothorax would be without the smoking and other exosures, 
nor can I state what increased manifestations are due to the 
history of pneumothorax).  She then opined that it is more 
likely than not that more than 50% of his pulmonary disease 
is COPD/emphysema due to exposure to smoke, fumes and 
particulates.  It is therefore less likely than not that his 
pulmonary disease was caused or substantially due to his 
history of recurrent pneumothorax and subsequent thoracotomy 
that initially occurred in the service.  

After a careful review of the evidence of record, the Board 
finds that the record, as it stands, is insufficient to 
resolve the issues of service connection for a lung 
disability, a right hand disability, a right foot disability, 
and bilateral pes planus.  The Board notes that while VA 
examinations and opinions have been obtained regarding these 
issues, the opinions are inadequate and therefore, new 
opinions are needed.  

With regard to the issues of service connection for a right 
hand and right foot disability, and bilateral pes planus, the 
Board notes that the April 2006 VA opinion amounts to non-
evidence with regard to whether the appellant's disabilities 
were aggravated by his service.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (a medical opinion in which the medical 
professional does not opine on a specific question asked by 
VA is non- evidence as to that question).  While, this does 
not mean that the opinion is inadequate, in this case, the 
Board finds the opinion is inadequate.  In the present case, 
the examiner simply stated that due to the extended delay 
between the appellant's service and his claim for service 
connection, he could not render an opinion without resorting 
to speculation regarding aggravation of the right hand or 
bilateral feet.  As noted above, service treatment records 
show that the appellant was treated throughout service for 
problems regarding his right hand and his feet.  While the 
examiner noted that he reviewed the claim file to include 
service treatment records, nowhere did he note any of the 
appellant's reported complaints regarding his hand or feet 
while in service.  Specifically, the Board notes that service 
treatment records show the appellant was diagnosed with 
stenosis tendonitis of the right hand, he incurred a 
laceration of the right hand requiring stitches, and there 
was a reported injury of the third finger of the right hand 
in service when he smashed his hand.  Regarding the feet, the 
Board notes that the appellant was diagnosed and treated for 
a strain in the plantar fascia of the right foot and 
metatarsalgia while in service.  Considering the reported 
problems and injuries during service, the Board finds that an 
opinion which addresses these specific injuries and problems, 
and any currently diagnosed disabilities of the feet and 
right hand is necessary prior to resolving the appellant's 
claim.  Furthermore, the Board notes that the opinion 
rendered only addresses aggravation and does not address 
whether any of the injuries incurred in service caused any of 
the appellant's current disabilities of the feet and right 
hand.  Specifically, the Board notes x-rays show the 
appellant has been diagnosed with arthritic changes of the 
interphalangeal joints of the right hand and degenerative 
changes at the first metatarsophalangeal joints of the feet.  
As noted, the appellant incurred an injury in service of the 
third finger of the right hand when he smashed his hand and a 
laceration of the right hand.  Moreover, he was diagnosed 
with metatarsalgia of the feet while in service.  An opinion 
which addresses the relationship, if any, of the in-service 
diagnoses and the current findings of degenerative changes in 
the right hand and feet is necessary.

In regard to the issue of entitlement to service connection 
for a lung disability, the Board notes that the April 2007 VA 
opinion is contradictory and therefore inadequate to resolve 
the issue.  The Board notes that the examiner states that it 
is likely that the history of pneumothoraxes contributed to 
the appellant's current lung disease and recurrent 
respiratory infection.  However, she then goes on to state 
that it is less likely than not that his pulmonary disease 
was caused by or substantially due to his history of 
recurrent pneumothoraxes that initially occurred in service.  
The Board finds the examiner's opinion to be contradictory in 
nature and inadequate.  Therefore, a new opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the 
appellant for a VA orthopedic 
examination in order to determine the 
nature and etiology of the appellant's 
right hand and feet disabilities.  The 
examiner should specifically list all 
of the current disabilities of the 
right hand and feet.  Upon examination 
and review of the entire claims folder, 
the examiner should provide a clear 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently 
diagnosed disabilities of the right 
hand and feet was caused by service, or 
if the disability pre-existed service, 
whether it was aggravated by service.  
The examiner should specifically 
consider the injuries to the right hand 
and feet in service.  A discussion of 
the complete rationale for any opinion 
expressed should be included in the 
examination report.  If an opinion 
cannot be rendered without resorting to 
speculation, the examiner should so 
state and should state the reason(s) as 
to why an opinion cannot be rendered.

2.  The RO should return the claim file 
to the examiner who rendered the April 
2007 regarding the etiology of the 
appellant's lung disability requesting 
a clarification of the opinion.  The 
examiner should specifically state the 
appellant's currently diagnosed lung 
disabilities.  For each diagnoses 
rendered, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater probability) 
that any currently diagnosed 
disabilities was caused by service.  
The examiner should specifically 
consider the diagnoses of pneumothorax 
in service.  A discussion of the 
complete rationale for any opinion 
expressed should be included in the 
examination report.  If an opinion 
cannot be rendered without resorting to 
speculation, the examiner should so 
state and should state the reason(s) as 
to why an opinion cannot be rendered. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


